Exhibit 21.1 Targa Resources Corp. Subsidiary List Entity Name Jurisdiction of Formation Cedar Bayou Fractionators, L.P. Delaware DEVCO Holdings LLC Delaware Downstream Energy Ventures Co., L.L.C. Delaware Gulf Coast Fractionators Texas Midstream Barge Company LLC Delaware Sound Pipeline Company, LLC Washington TRI Resources Inc. Delaware Targa Canada Liquids Inc. British Columbia Targa Capital LLC Delaware Targa Co-Generation LLC Delaware Targa Downstream LLC Delaware Targa GP Inc. Delaware Targa Gas Marketing LLC Delaware Targa Gas Pipeline LLC Delaware Targa Gas Processing LLC Delaware Targa Intrastate Pipeline LLC Delaware Targa LP Inc. Delaware Targa Liquids Marketing and Trade LLC Delaware Targa Louisiana Intrastate LLC Delaware Targa MLP Capital LLC Delaware Targa Midstream Holdings LLC Delaware Targa Midstream Services LLC Delaware Targa NGL Pipeline Company LLC Delaware Targa Permian GP LLC Delaware Targa Resources Employee Relief Organization Texas Targa Resources Finance Corporation Delaware Targa Resources GP LLC Delaware Targa Resources Holdings GP LLC Delaware Targa Resources Holdings LP Delaware Targa Resources II LLC Delaware Targa Resources Investments Sub Inc. Delaware Targa Resources LLC Delaware Targa Resources Operating GP LLC Delaware Targa Resources Operating LLC Delaware Targa Resources Partners Finance Corporation Delaware Targa Resources Partners LP Delaware Targa Sound Terminal LLC Delaware Targa Terminals LLC Delaware Targa Transport LLC Delaware Targa Versado Holdings GP LLC Delaware Targa Versado Holdings LP Delaware Venice Energy Services Company, L.L.C. Delaware Venice Gathering System, L.L.C. Delaware Versado Gas Processors, L.L.C. Delaware Warren Petroleum Company LLC Delaware
